Citation Nr: 0528509	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  02-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right hip, to include as secondary to right buttock shell 
fragment wound residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from April 1952 to March 1954.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that decision, the RO, among other things, 
denied service connection for osteoarthritis of the right 
hip, which the veteran had claimed was due to his service-
connected right buttock shell fragment wound residuals.  In 
March 2004, the Board remanded the claim for additional 
development, including a VA examination to determine the 
etiology of his right hip disorder.  That development has 
taken place, Stegall v. West, 11 Vet. App. 268, 271 (1998), 
and the Board will therefore decide the claim.


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's right hip arthritis 
neither resulted from, nor was made worse by, his service-
connected right buttock shell fragment wound residuals, rated 
20 percent disabling.

2.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's right hip arthritis did 
not manifest during service within a year after discharge 
from service or for many years thereafter, and was not 
otherwise related to service.


CONCLUSION OF LAW

The veteran's right hip arthritis was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred or aggravated, and was not proximately due to, the 
result of, or aggravated by, his service-connected right 
buttock shell fragment residuals.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  VA met 
this requirement here.  After the initial claim a VCAA letter 
was sent prior to initial adjudication.  

The Court in Pelegrini  also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's March 
2004 letter told the veteran it was still working on his 
claim for service connection for right hip osteoarthritis and 
explained that to establish entitlement to this benefit, the 
veteran had to show evidence of a current disorder and its 
relationship to a service-connected disorder.  The AMC asked 
the veteran to submit evidence of his right hip 
osteoarthritis and its connection to his right buttock 
disorder.  The letter also indicated the type of information 
or evidence needed from the veteran and the respective 
responsibilities of the veteran and VA in obtaining it.  The 
AMC also wrote: "If there is any other evidence or 
information that you think will support your claim, please 
let us know."  In addition, the AMC included in its April 
2005 SSOC the text of VCAA implementing regulation 38 C.F.R. 
§ 3.159 (2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 
232 (2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements in the absence 
of letter explaining VCAA).  VA thus satisfied all four 
elements of the VCAA's content notice requirements.

Moreover, VA obtained all identified treatment records.  As 
directed by the Board, the AMC provided a VA examination that 
assessed the etiology of the veteran's right hip 
osteoarthritis.  There is no indication that any other 
records exist that should be requested, or that any pertinent 
evidence was not received.  Indeed, the veteran returned a 
copy of the AMC's March 2004 VCAA letter with the following 
typewritten statement: "Please be advised that I have no 
other treatment records pertaining to my claimed condition."  
VA thus complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.310(a) (2004).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 445, 448 (1995).

In addition, certain disorders will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Arthritis is a chronic disease that is 
presumed to be service connected if it manifests to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2004).

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The service medical records (SMRs) reflect that the veteran 
sustained a shell fragment wound to his right buttock, with 
no major artery or nerve involvement.  The wound was debrided 
and sutured, and the veteran returned to duty within a month, 
at which time the wound had healed nicely.  The April 1954 VA 
examination diagnosed the veteran with a well-healed and 
superficial scar of the right buttock, with no indication of 
muscle loss.  There are no references to hip problems in the 
SMRs.  The veteran's March 1954 separation examination 
indicated that all systems, including the musculoskeletal, 
were normal.

The veteran was granted service connection for his right 
buttock shell fragment wound residuals in May 1954.  The 
pathology is rated 20 percent disabling.  In his April 2001 
claim, the veteran wrote that, due to his gunshot wound 
residuals, he had pain in his right hip.

An April 1988 VA outpatient treatment (VAOPT) record reflects 
that the veteran complained of leg cramps up to his hips at 
night.  On examination, there was right hip pain on internal 
rotation.  A June 1988 VA consultation report noted the 
veteran's complaints of pain in the right hip.  On 
examination, both hips had good range of motion, no muscle 
spasms were noted and strength was good.  There were no X-
rays of the hips taken at this time, but cervical spine X-
rays showed minimal degenerative changes.

At the September 1991 VA examination, right hip pain was not 
noted in the narrative history provided by the veteran.  The 
shell fragment wound was described in the musculoskeletal 
section of the examination report, in which range of motion 
was said to be normal (90 percent) with flexion at the back 
of the hip joint.  The examiner wrote that there was no pain 
or tenderness, suggesting no residual effect.

August 2001 VAOPT notes indicate that the veteran complained 
of right hip pain, and indicated he had experienced it for 
forty years.  He also stated that the pain was constant but 
did not radiate.  An August 2001 VA computerized problem list 
noted the onset of DJD in 1995, but did not specify the joint 
affected by this disorder.

At the October 2001 VA examination, the veteran indicated 
that he experienced right hip pain daily, and that he had 
been complaining of this pain for about the past four to five 
years.  The veteran identified the hip joint as the precise 
location of the pain, and complained of pain during the range 
of motion examination.  A March 2001 right hip X-ray showed 
diffuse osteoporosis but no fractures.  There were small 
hypertropic spurs on the acetabulum but no joint effusion.  
The diagnosis was mild right hip osteoarthritis and 
osteoporosis involving the right hip.

At the December 2004 VA examination, the veteran complained 
of occasional hip pain, which the veteran described as 
moderate to severe.  The examiner noted that the records in 
the claims folder indicated the veteran's right buttock wound 
was past the subcutaneous layer, but definitely not into 
muscle or down to the bone.  The examiner indicated that he 
could barely see any sort of significant injury to the 
buttock on examination.  There were small scars but no 
significant soft tissue defects and there were no apparent 
muscle deficiencies in the abductor or gluteal muscles.  The 
veteran did not complain of pain in the hip on range of 
motion studies.  X-rays showed mild degenerative changes 
which, according to the examiner, "is not overly impressive, 
given his advanced age of 74."  The assessment was of mild 
degenerative arthritis of the right hip.  As to the etiology 
of this disorder, the examiner wrote: "With the evidence 
given to me today, I do not believe that his mild right hip 
arthritis is caused by, or a result of his right buttock 
shrapnel that he sustained back in 1953."

Based on the above, service connection for the veteran's 
right hip arthritis must be denied, for the following 
reasons.  First, the evidence reflects that the veteran's 
right hip arthritis is not proximately due to or the result 
of his right buttock shell fragment wound residuals.  
Specifically, the evidence shows that the shell fragment 
wound residuals were not severe, consisting mainly of 
scarring, and the September 1991 VA examiner found that the 
shell fragment wound had no residual effect.  No bony 
involvement or significant muscle damage has been shown.  
Moreover, the December 2004 VA examiner also noted the minor 
nature of the shell fragment wound residuals and, after 
reviewing the claims file including the SMRs, concluded that 
the veteran's right hip arthritis was not related to the 
right buttock shell fragment wound residuals, and suggested 
that the mild arthritis was more likely due to the veteran's 
advanced age.  There is no evidence or opinion in the claims 
file that contradicts this conclusion.  Similarly, the above 
evidence, including the recent VA examination, reflects that 
the veteran's service-connected right buttock shell fragment 
wound residuals have not aggravated his non-service-connected 
arthritis.  Allen v. Brown, 7 Vet. App. at  445, 448.

In addition, the veteran's right hip arthritis did not 
manifest in service or to a compensable degree within a year 
after his March 1954 discharge from service, and he is 
therefore not entitled to direct or presumptive service 
connection for this disorder.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.307(a)(3); 3.309(a) (2004).  Indeed, although the August 
2001 VAOPT note recounted that the veteran indicated he had 
experienced pain in his right hip for forty years, the 
veteran at all other times indicated that he first began 
experiencing pain far more recently, many years after 
service.  Moreover, there is no clinical evidence of the 
onset of the compensable disorder of arthritis, as opposed to 
pain alone, which does not constitute a disability for which 
service connection may be granted, until 1995, more than 
forty years after discharge from service.   Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), dismissed in part 
vacated in part on other grounds sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  Thus, the 
evidence reflects that there was no chronic hip disorder in 
service or continuity of symptomatology thereafter.

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's right hip 
arthritis is not proximately due to or the result of his 
service-connected right buttock shell fragment wound 
residuals, was not aggravated thereby, and is not otherwise 
related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for right hip osteoarthritis must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for osteoarthritis of the 
right hip, to include as secondary to right buttock shell 
fragment wound residuals, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


